Atkinson, Justice.
There is no law authorizing the filing of an ordinary motion for new trial except during the term at which the case was tried. Where the October term of court at which the trial took place had been adjourned, and at the time the motion was presented the December term of court was in session, it was not error for the trial judge to pass an order declining to consider the motion. Code, § 70-301; Collier v. State, 115 Ga. 17 (41 S. E. 261); Jinks v. State, 115 Ga. 243 (2) (41 S. E. 580) ; Johnson v. State, 116 Ga. 535 (42 S. E. 758) ; Gardner v. State, 116 Ga. 537 (42 S. E. 758) ; Perkins v. State, 126 Ga. 578 (55 S. E. 501) ; Keen v. Davis & Brandon, 141 Ga. 608 (81 S. E. 868).

Judgment affirmed.


All the Justices concur.

James N, Rahal, for plaintiff in error.
Eugéne Cook, Attorney-General, Andrew J. Ryan, Solicitor-General, and Henry N. Payton, Assistant Attorney-General, contra.